Citation Nr: 1445781	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-44 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for bilateral leg neuropathy, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an initial compensable rating for a right arm scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran requested a Board hearing via videoconference on his April and October 2010 substantive appeals.  He was scheduled for a Board hearing in September 2014; however, he failed to appear for the scheduled hearing.  As such, his request for a hearing is considered withdrawn.

The issue(s) of entitlement to service connection for colon cancer and a dental condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  In a November 1973 decision, the RO denied entitlement to service connection for headaches.  The Veteran did not timely appeal the November 1973 decision.

2.  The evidence received since the November 1973 decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran did not have service in the Republic of Vietnam.  He did not have foreign or sea service.

4.  The Veteran does not have diabetes mellitus as a result of his service.

5.  The Veteran does not have hypertension as a result of his service.  The Veteran is not service-connected for diabetes mellitus.

6.  The Veteran does not have a current diagnosis of bilateral leg peripheral neuropathy.  The Veteran is not service-connected for diabetes mellitus.

7.  The Veteran does not have a medical diagnosis of a left ankle disability.

8.  The VA concedes that the Veteran was exposed to hazardous noise levels in service; however, he does not have bilateral hearing loss disability for VA purposes.

9.  The Veteran currently has tinnitus, but the probative evidence of record shows that it is not related to his service-related noise exposure.

10.  The Veteran's right arm scar did not manifest in an area larger than 6 sq. inches, was not painful or unstable, and did not have other disabling effects not considered by the scar rating criteria.


CONCLUSIONS OF LAW

1.  The November 1973 decision, denying service connection for headaches, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).
 
2.  New and material evidence has not been provided since the November 1973 decision to reopen the claim for service connection for headaches.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Diabetes mellitus was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  Hypertension was not incurred as a result of the Veteran's service, nor is it due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.  Bilateral leg peripheral neuropathy was not incurred as a result of the Veteran's service, nor is it due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

6.  A left ankle disability was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

7.  Bilateral hearing disability was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

8.  Tinnitus was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

9.  The criteria for an initial compensable rating for a right arm scar are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.71(a), 4.118, Diagnostic Codes 7800-7805 (2013), Diagnostic Codes 7800-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 3.159 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in July 2008 and January 2009 of the information and evidence needed to substantiate and complete his claims to include information regarding how VA assigns disability evaluations and effective dates.  The January 2009 letter also provided notice of the definition of "new and material" evidence, and provided the reasons his prior service connection claim for headaches was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claims were readjudicated in March and September 2010 statements of the case. 

VA has also fulfilled its duty to assist.  The claims file contains the Veteran's service treatment records and VA medical center records.  The Veteran noted that he had treatment at the Dallas VAMC from 1998 to 2008.  Dallas VAMC only had records from 1999 to 2008.  The Veteran was informed that the VA could not find records for 1998 to 1999, and he stated that the timeframe found by the VA "would be fine."  It is not clear if the Dallas VAMC is missing records for 1998 or if the Veteran was incorrect about when his treatment began.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is no suggestion that additional pertinent records must be secured prior to the Board adjudicating this claim. 

Regarding the duty to providing VA examinations, the Veteran has argued that the VA has not fulfilled its duty to assist by failing to provide him with VA examinations for all of his claims.  The Board notes that the Veteran was provided with VA examinations regarding his scar and audio claims.  The examination reports include review of the record, interview with the Veteran, and objective findings.  The examination reports are adequate for rating and decision purposes.  

In determining whether the new evidence is material, the Board has considered the United States Court of Appeals for Veterans Claims decision in Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010), which held that if the McLendon test was met, then the Board would have to reopen the claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), four factors must be considered in determining whether a medical examination be provided or medical opinion obtained: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Here, the Veteran was not provided a VA examination regarding his claim of entitlement to service connection for diabetes mellitus, hypertension, bilateral leg neuropathy, and headaches as there is no evidence of treatment for these disabilities in service.  Additionally, there is no evidence of a current left ankle disability.  Regarding diabetes mellitus (and the secondary claims of hypertension and peripheral neuropathy), the record does not show that the Veteran served in the Republic of Vietnam, and he has provided no additional evidence suggesting possible contact with Agent Orange.  Lastly, there is no credible evidence of continuity of symptomatology provided which would indicate that any of these disabilities or related current symptoms may be associated with service.  His notices of disagreement simply state that he disagrees with the RO decisions, but does not provide any information regarding his arguments for service connection.  As such, the McLendon test is not met. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims has held that, in determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Veteran filed an initial claim of entitlement to service connection for headaches in May 1973.  He reported he suffered "extreme headaches" in August 1969 and that he was treated in service for his headaches without remedy.

In November 1973, the Veteran was informed of an administrative denial of his claim of entitlement to service connection for headaches.  The letter informed him that the available records did not show that he received treatment for headaches during service, nor were headaches recorded on his discharge examination.  The letter informed the Veteran of his appeal rights.  The Veteran did not appeal the decision, and it is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The evidence of record at the time of the November 1973 administrative decision included the Veteran's service treatment records and his May 1973 claim and statement regarding the onset of his headaches in service.  As indicated above, the service treatment records do not include treatment for headaches.  The Veteran did not indicate that he had frequent or severe headaches on his August 1970 separation report of medical history.  He had a normal evaluation of his head on his August 1970 separation medical examination.  In May 1973, the Veteran reported he had a severe headache in August 1969 which was treated in service, but was not remedied with this treatment.

Evidence added to the claims file since the November 1973 decision includes VA treatment records and statements from the Veteran.  In May 2008, the Veteran requested to reopen a claim of service connection for headaches.  He provided no additional statement regarding this claim.  VA treatment records include November 2001 and March 2002 denials of chronic headaches.  On October 25, 2005, during treatment for diabetes and hyperlipidemia, the Veteran denied headaches.  On October 28, 2005, the Veteran complained of low back pain and headaches in the morning and asked for pain medication.  He was told to contact his primary care physician for a full work-up for headaches if they persisted.  The record does not demonstrate that the Veteran scheduled such a work-up.  In December 2005, the Veteran sought treatment for a headache that was contributing to his cold.  In June 2009, the Veteran indicated he wished to file a notice of disagreement with the VA's denial of his headache claim.  He provided no further argument regarding his headache claim.  On his October 2010 substantive appeal, the Veteran stated the VA was not helping him develop his claims, and that he believed his headaches were a service-connected disability.

Although new evidence has been associated with the claims file/virtual record since the November 1973 decision, this new evidence is not material, as it does not indicate a relationship between the Veteran's complaints of headaches in 2005 and his service.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened); Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  Here, the medical evidence suggested the Veteran had headaches in 2005.  However, the new lay statements from the Veteran did not provide any new specific argument as to why he believes that his headaches are related to his service.  His bare assertion that he believes his headaches are service-connected is cumulative and redundant of his initial May 1973 claim statement that he believed his headaches began in and were due to service.  Therefore, this evidence does not raise a reasonable possibility of substantiating the claim for service connection for headaches.

 As new and material evidence to reopen the previously denied claim has not been received, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for diabetes mellitus, hypertension and other organic disease of the nervous system (hearing loss) when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed. Id.  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Id.

The law provides a presumption of service connection for certain diseases, including diabetes mellitus, which become manifest after separation from service in veterans who served in the Republic of Vietnam during the period from January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6) , 3.309(e), see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 


Diabetes mellitus, Hypertension, Peripheral Neuropathy

In May 2008, the Veteran filed a claim of entitlement to service connection for diabetes, and claims for service connection for hypertension and bilateral leg neuropathy secondary to diabetes mellitus.  

Service treatment records do not include diagnosis for or treatment of hypertension, peripheral neuropathy, or diabetes mellitus.  His separation medical examination included urinalysis which was negative for sugar, and a blood pressure reading of 100/60.

VA treatment records note that the Veteran was diagnosed with hypertension and diabetes mellitus in 1998.  A December 2008 VA treatment record noted the Veteran had a family history of hypertension and diabetes mellitus.  He was informed on many occasions to change his diet and to increase his exercise in order to combat his hypertension and diabetes mellitus.  

In October 2005, the Veteran denied numbness and tingling symptoms.  He stated he had two hypoglycemic events in the past week.  He reported his grandfather, aunt and uncle all had diabetes mellitus.  

VA treatment record from July 2008 noted that the Veteran fell and injured his left leg in November 2007.  He was noted to have sciatic nerve pain in the left leg from April 2008.  He was noted to have a herniated disc in his spine when he complained of buttocks pain with radiation down his left leg to his toes.  In August 2008, he was noted to have deep tendon reflexes of 2+ bilaterally of his legs.  There is no diagnosis of peripheral neuropathy contained in the claims file.

Although he did not previously bring up exposure to Agent Orange, in May 2014, the Veteran's representative provided a statement that he wished to file a claim of entitlement to service connection for colon cancer, to include as secondary to Agent Orange exposure.  Despite the Veteran not filing his claim of entitlement to service connection for diabetes mellitus as secondary to Agent Orange exposure, the RO requested research to determine if he service in the Republic of Vietnam.  In December 2008, the PIES request was answered, and it was noted that there was no evidence in the Veteran's file to substantiate he had any service in the Republic of Vietnam.  The Veteran's DD 214 is of record, and it shows that he did not have any foreign or sea service.

The Veteran has provided lay statements that he believes his diabetes mellitus is due to his service, and that he has hypertension and peripheral neuropathy secondary to his diabetes mellitus.  Given the nature of the disabilities (diabetes mellitus, hypertension and peripheral neuropathy) the Board concludes that the Veteran is not competent to opine as the origin of his conditions.  He is additionally not competent to diagnose peripheral neuropathy.  Diabetes mellitus is generally diagnosed with laboratory findings.  Hypertension is diagnosed through blood pressure readings over a specific course of time.  Many time peripheral neuropathy is diagnosed via nerve tests.  These disabilities are simply too complex to be diagnosed by the Veteran, and are also too complex for a lay person to determine the cause or origin of the disabilities.  The Veteran has not indicated that a medical professional has associated his diabetes mellitus with service, and he has not indicated that a medical professional has associated his hypertension or a peripheral neuropathy disability with his service or his diabetes mellitus.  VA treatment records do not include any statements regarding the origins of the Veteran's diagnosed diabetes mellitus or hypertension, and do not include a diagnosis of peripheral neuropathy.  The Veteran has not indicated that the claims file is missing records which would include such nexus statements.  He was informed of the missing Dallas VAMC records, and informed the VA that the evidence they collected would be sufficient to adjudicate his claims.  Subsequent VA treatment records include information regarding diagnoses of diabetes mellitus and hypertension, but do not note that a prior physician related these disabilities to the Veteran's service.  

The Veteran has simply stated that it is his belief that his diabetes mellitus is related to his service, and the Board takes this as an implication that he has not been informed by a medical professional that his diabetes mellitus is related to his service.

Regarding Agent Orange, the Veteran did not make a statement relating his diabetes mellitus to herbicide exposure.  The Veteran served during the Vietnam era and filed a claim for a presumptive Agent Orange disease.  The RO therefore correctly requested information regarding possible Vietnam service.  The evidence does not suggest that he served in the Republic of Vietnam, or that he had any foreign or sea service.  As such, a theory of entitlement to service connection for diabetes mellitus as a result of Agent Orange exposure is not supported by the record.

The Veteran currently has a diagnosis of diabetes mellitus.  He was not treated for diabetes mellitus in service, and his separation examination included a urinalysis clean of sugar.  The VA treatment records reveal that he was diagnosed with diabetes mellitus in 1998, roughly 28 years after his separation from service.  VA treatment records also reveal that the Veteran has a family history of diabetes mellitus, and he is frequently reminded to correct his diet and exercise in order to combat his diabetes mellitus.  As there was no evidence of diabetes symptoms in service, and no competent link from his current diabetes to service, the Veteran was not provided with a VA examination.  The evidence of record does not support that the Veteran has diabetes mellitus as a result of his service, and presumptive service connection cannot be provided because the Veteran was not exposed to herbicides, and he was not diagnosed with diabetes mellitus to a compensable degree within one year of discharge from service.  The claim must be denied.

The Veteran currently has a diagnosis of hypertension.  He was not treated for hypertension in service and his separation examination included a normal blood pressure reading.  VA treatment records show that he was diagnosed with hypertension in 1998, roughly 28 years after his separation from service.  VA treatment records reveal that the Veteran has a family history of hypertension, and he is frequently reminded to reduce his salt intake and to exercise regularly to combat his hypertension.  As there is no evidence of hypertension in service, and presumptive service connection cannot be provided because he was not diagnosed with hypertension to a compensable degree within one year of discharge from service.  The claim must be denied.

The claims file does not show that the Veteran has a current diagnosis of bilateral leg peripheral neuropathy.  The Veteran had complaints of radiating pain down his left leg after a fall, which has been attributed to sciatica.  Without a current diagnosis, a claim of entitlement to service connection for peripheral neuropathy must be denied.

Left ankle

The claims file does not include a diagnosis of a left ankle disability.  Service treatment records do not include treatment for or symptoms of a left ankle disability and the Veteran had a normal evaluation of his lower extremities during his 1970 separation examination.  Additionally, VA treatment records contain complaints of left knee pain for the prior four months in June 2001, left toe and foot pain in July 2008, and left leg sciatic nerve pain after a fall in November 2007. 

As there is no current left ankle disability diagnosed, no treatment for a left ankle injury in service, and no lay assertions of a continuity of symptomatology since service, the Veteran was not afforded a VA examination.  Although the Veteran would be competent to report an injury or symptoms of pain related to his left ankle, there are no lay statements regarding an in-service injury to his left ankle.  He has merely stated that he believes his left ankle disability is due to his service.  Certainly without a current diagnosis of a left ankle disability, the Veteran is not competent to provide a nexus to service.  As there is no current diagnosis of a left ankle disability in the claims file, the claim of entitlement to service connection for a left ankle disability must be denied.  

Hearing loss and tinnitus

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted. The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley , 5 Vet. App. at 159-60.

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran argues that he was exposed to hazardous noise levels during his service in Field Maintenance, which included exposure to flight line noise from jet and propeller aircraft, shop equipment, ground equipment and various other machinery and equipment.  The VA concedes that the Veteran had exposure to hazardous noise levels in service.

The Veteran was afforded a VA audio examination in July 2009.  He complained of difficulty hearing the television and of having to ask people to repeat themselves.  He underwent puretone threshold testing and speech recognition testing.  The testing did not reveal a hearing loss disability for VA purposes.  As such, the Veteran does not currently meet the criteria for a current hearing loss disability, and his claim must be denied.  If the Veteran ever feels that his hearing loss has increased, then he can file a claim of entitlement to service connection for hearing loss again.  Unfortunately, although his exposure to hazardous noise in service is conceded, the 2009 audio testing did not reveal hearing loss to the degree required by Congress in the 38 C.F.R. § 3.85 for a hearing loss disability.

Regarding his claim of entitlement to service connection for tinnitus, the Board notes that tinnitus is a wholly subjective disability.  The Veteran is therefore competent to report that he currently has tinnitus, and to report the onset of his tinnitus.  Although he is competent to report the current presence of tinnitus and its onset, the Veteran is not competent to relate tinnitus to service if he did not experience tinnitus in service.

During his July 2009 VA audio examination, the Veteran reported that his tinnitus began at least 20 or more years ago.  The Veteran did not indicate if there were any specific circumstances that lead to the onset of his tinnitus.  The examiner noted that 20 years prior was 1989, and still 19 years after his discharge from service in 1970.  The examiner opined that the Veteran's later onset tinnitus was therefore less likely than not related to his service.  The examiner noted that if tinnitus was caused by acoustic trauma in service, it would have been noticed at the time of the loud noise, or at least shortly thereafter.  As his tinnitus was not noticed until at least 10 years after service, it was less likely than not that this tinnitus was due to his in-service hazardous noise exposure.

As such, entitlement to service connection for hearing loss and tinnitus are not warranted.  

Accordingly, the claims for service connection for diabetes mellitus, hypertension, bilateral leg peripheral neuropathy, a left ankle disability, hearing loss and tinnitus are denied.  There is no doubt to resolve.  See 38 U.S.C.A. § 5107(b); Gilbert supra., 55-57 (1991).

Increased Rating

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. See 38 U.S.C.A. § 1155 ; 38 C.F.R. §§  3.321(a) , 4.1. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's right arm scar rating is provided under Diagnostic Code 7804 for unstable or painful scars.  There are multiple Diagnostic Codes designated for scars, located under Diagnostic Codes 7800-7805, depending on the location, size and severity of the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  As the Veteran's claim was filed in 2009, the new criteria apply.

Under the new regulations, Diagnostic Code 7801 provides the rating criteria for scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  A 10 percent evaluation is assigned for such scars encompassing an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent evaluation is assigned for such scars encompassing an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent evaluation is assigned for such scars encompassing an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent evaluation is assigned for such scars encompassing an area or areas of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

Diagnostic Code 7802 provides the rating criteria for scars due to other causes, not of the head, face, or neck that are superficial and nonlinear.  A 10 percent evaluation is assigned for such scars encompassing an area or areas of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one or more scars are both unstable and painful, add 1- percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

Under DC 7805, other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effects not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. § 4.118, DC 7805.

Diagnostic Code 7800 is not applicable as it applies to scars of the head, face or neck.  38 C.F.R. § 4.118, DC 7800.

The Veteran was provided a VA scar examination in June 2009.  The Veteran reported a history of having a small growth removed from his arm during service.  The examiner noted that the Veteran had a 1 cm scar over the lateral aspect of his right biceps, which was lighter in color than the surrounding skin.  The scar was not elevated or depressed, ulcerated or indurated.  The scar was not adherent to the underlying tissue and did not interfere with movement.  The scar was nontender, nondeforming and nondisfiguring.  

The Veteran has indicated he wants a compensable rating for his right arm scar, but has provided no argument to support a higher rating.  VA treatment records do not include any treatment for the right arm scar.  There are no statements to which the Board needs to address the Veteran's competency or credibility.

Under DC 7801, the Veteran does not meet the criteria for a compensable rating as she does not have a deep nonlinear scar of at least 6 square inches (39 sq. cm.).  Under DC 7802, the Veteran does not meet the criteria for a compensable rating as she does not have a superficial and nonlinear scar of 144 square inches or greater.  Additionally, there is no lay or medical evidence that suggests that the Veteran's scars have other disabling effects (DC 7805).  

Under DC 7804, the Veteran does not meet the criteria for a compensable rating because he does not have one or two scars that are painful or unstable.  The VA examiner noted specifically that the Veteran's right arm scar was well-healed and he did not show objective pain or tenderness to the scar on examination.  Additionally, at no time during the course of the appeal did the Veteran report that the right arm scar was painful.  As such, entitlement to a compensable rating for a right arm scar is not warranted.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available scheduler evaluation scars are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scar with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Board did consider other scar ratings in determining the highest rating that could be provided to the Veteran.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence of record is against an increased ratings for the right arm scar disability, and the benefit-of-the-doubt rule is therefore not for application.  38 U.S.C.A. § 5107; see also Gilbert supra.  As the preponderance of the evidence of record is against this claim, it must be denied.

Rice Consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran, or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, the Veteran is not arguing, nor does the evidence show, that any of his disabilities, or any combination thereof, results in any level of unemployability, or that his right arm scar impacts his activities of daily living at all.  Therefore, the Board does not find further consideration of a TDIU rating to be necessary.



ORDER

New and material evidence having not been found, the claim to reopen a claim of entitlement to service connection for headaches is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral leg peripheral neuropathy is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable rating for a right arm scar is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


